         Case 3:16-cv-06830-VC Document 556 Filed 12/16/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 NEVRO CORP,                                       Case No. 16-cv-06830-VC
               Plaintiff,
                                                   ORDER GRANTING STIPULATION OF
         v.                                        DISMISSAL AND DISMISSING ALL
                                                   OTHER PENDING MOTIONS AS
 BOSTON SCIENTIFIC CORPORATION,                    MOOT
 et al.,
                                                   Re: Dkt. No. 554, 555
               Defendants.

       The stipulation to dismiss the remaining claims with prejudice at Dkt. No. 554 is granted.

All other pending motions are denied as moot, including the stipulation at Dkt. No. 555 to

remove certain docket entries. By denying the pending motions to seal as moot, all unredacted

documents will remain locked and sealed.

       IT IS SO ORDERED.

Dated: December 16, 2020
                                             ______________________________________
                                             VINCE CHHABRIA
                                             United States District Judge
